Citation Nr: 0509273	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-07 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for residuals of 
cervical spine trauma.

3.  Entitlement to service connection for chronic respiratory 
infections.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a gastrointestinal 
disorder. 

7.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
enumerated issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for the enumerated disorders.  He alleges that 
these disorders, which were treated during his active 
service, continue to persist.  

The Board notes that the May 1996 rating decision on appeal 
denied the veteran's claims as not well grounded.  While the 
appeal was pending, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted in November 2000.  The VCAA 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  

Although the RO is noted to have provided proper notification 
of the VCAA in a letter dated in June 2003, the Board finds 
that the development thus far undertaken by the RO fails to 
comply with the VA's heightened duty to assist.  

A review of the evidence reveals that all of the enumerated 
disorders have been treated at some point during service.  
Specifically, the service medical records reveal that the 
veteran was treated for left shoulder/trapezius problems and 
a cervical strain following a motor vehicle accident in June 
1989, with ongoing complaints of left shoulder and neck pain 
shown in later treatment records.  He is also shown to have 
complaints of right knee pain in August 1980 and left knee 
problems with stiffness and loss of strength in May 1979 and 
March 1980.  He was seen for right foot pain in September 
1980 and October 1984 and was diagnosed with tendonitis of 
the right big toe in February 1985.  He was treated for low 
back pain in March 1983 and was diagnosed with acute 
lumbosacral strain in May 1994 after complaining of recurrent 
low back pain.  The service medical records also reflect 
treatment for recurrent upper respiratory infections and 
gastrointestinal complaints with symptoms including coughing, 
nausea and vomiting throughout service.  He was noted to be 
diagnosed with an upper respiratory infection (URI) and 
gastroenteritis in August 1983 and had pneumonia in August 
1983.  He persisted with URI and gastrointestinal complaints 
through the early 1990's.  

The February 1996 and April 1997 VA examinations are 
inadequate in that they failed to provide an opinion as to 
etiology of the claimed disorders examined.  It is noted that 
neither examination appears to have included review of the 
claims file to include the volumes of service medical records 
showing treatment for the various claimed disorders, as 
briefly noted above.

Furthermore, the February 1996 and April 1997 VA general 
medical examinations did not adequately examine the disorders 
to determine whether a disability exists.  Examinations of 
the various orthopedic complaints failed to include 
diagnostic testing such as X-rays and the April 1997 
examination noted that the veteran had not undergone a 
gastrointestinal study, but no steps were made to arrange 
such a study.  In general the examinations of the numerous 
complaints noted the complaints by history and only provided 
a cursory inspection of the veteran, with no opinion as to 
the current disability or the possible link between any 
disability and the findings in service.  

The Board finds the facts in this case is similar to the 
facts in a recent decision of the United States Court of 
Veterans Appeals (CAVC) in which it was found that the 
reasons and bases were inadequate to support a conclusion 
that a VA examination was not necessary in an original claim 
for service connection in which some possible symptoms of the 
claimed disorder were shown in service.  See  Duenas v 
Principi, No. 03-1251 18 Vet. App. 512 (2004).

Moreover, the veteran has testified in his May 2003 hearing 
that he is currently receiving VA treatment for some of these 
claimed disorders including treatment at the West Palm Beach 
VA medical center for respiratory complaints and currently 
receives treatment for knee problems.  He also testified as 
to receiving treatment for back problems at the VA Office in 
Oakland Park.  The Board notes that there are some records of 
treatment for respiratory problems in April 2003 and an X-ray 
from October 2002 showing mild degenerative joint disease of 
both knees.  However, it appears that additional records need 
to be obtained.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC should obtain VA medical 
records from the West Palm Beach VA  
facilities from April 2003 to the 
present.  The AMC should also obtain 
records of treatment from at the VA 
Office in Oakland Park from 2003 to the 
present.  The AMC should take all 
necessary steps to obtain any pertinent 
records that are not currently part of 
the claims folder and associate them with 
the claims folder.  The AMC should obtain 
a negative response if records are not 
available.

2  After completion of the above, the AMC 
should schedule the veteran for a VA 
comprehensive examination(s) including 
orthopedic, foot, respiratory disorders, 
and digestive system examinations to 
determine the nature and etiology of the 
veteran's claimed disorders of the left 
shoulder, cervical spine, right foot, low 
back, bilateral knees, respiratory system 
and digestive system.  The claims folder 
must be made available to the examiner(s)  
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current 
disorders of the left shoulder, cervical 
spine, right foot, low back, bilateral 
knees, respiratory system or digestive 
system?  If so, is it as least as likely 
as not (i.e., at least a 50-50- 
probability) that any current disorder(s) 
of the left shoulder, cervical spine, 
right foot, low back, bilateral knees, 
respiratory system or digestive system 
related to any such disorders that were 
treated in service or otherwise related 
to events in shown in service ?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



